UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7948



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH MICHAEL DIXON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
99-112-S, CA-02-3893-S)


Submitted:   March 6, 2003                 Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Michael Dixon, Appellant Pro Se.  Andrew George Warrens
Norman, Assistant United States Attorney, Lynne Ann Battaglia,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Michael Dixon seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have independently reviewed the record and conclude

that Dixon has not made a substantial showing of the denial of a

constitutional right.   Miller-El v. Cockrell,    U.S.   , 2003 WL

431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).      We deny Dixon’s motion to file a

supplemental informal brief.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2